Citation Nr: 1147137	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  06-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2009, the Veteran testified at a video-conference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for heart disease (coronary artery disease, status post CABGXI (claimed as heart condition)) was granted in a January 2011 rating decision.  

2.  There are no question of law or fact to be decided as to entitlement to service connection for heart disease.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the issue of entitlement to service connection for heart disease.  38 U.S.C.A. §§ 511(a), 7104(a) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 26, 2002, VA first received from the Veteran a claim of entitlement to service connection for heart disease.  It denied that claim in January 2004, March 2004, October 2004, and July 2006.  In September 2006, the RO received a notice of disagreement with the July 2006 rating decision.  That led to a June 2009 decision in which the Board denied his appeal.  The factual finding for that Board decision was that the evidence did not show that the Veteran's arteriosclerotic heart disease was related to his active service, to include his service-connected diabetes mellitus.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

In May 2011, the Veterans Court issued a decision in which it determined that the Board relied on inadequate medical opinions with regard to the question of whether the Veteran's heart disease was aggravated by his service-connected diabetes.  The Veterans Court vacated the Board's decision as to the issue of entitlement to service connection for arteriosclerotic heart disease as secondary to service-connected diabetes mellitus and remanded the matter to the Board for further development and adjudication.  

Effective August 31, 2010, VA revised its regulations by adding ischemic heart disease to the list of disease subject to the presumption of service connection based on exposure to herbicides during the Vietnam War.  See 75 Fed. Reg. 53202 (August 31, 2010).  In September 2010, the RO sent a letter to the Veteran informing him that it was conducting a special review of his claims folder in light of that revision.  See Nehmer v. Dep't of Veterans Affairs, 494 F.3d 846, 849 (Fed. Cir. 2007) (explaining that the 1991 consent decree that resulted from the original Nehmer decision stipulated that "as soon as [ ] VA issues new determinations designating particular disease as 'service-connected,' it must readjudicate the claims of veterans suffering from them if their previously filed claims were denied or pending").  

In a January 2011 rating decision, the RO granted service connection for coronary artery disease, status post CABGXI (claimed as heart condition), and assigned an initial disability rating effective December 26, 2002.  Although the RO granted service connection for heart disease on a different theory of entitlement, that of presumptive service connection due to herbicide exposure rather than as secondary to service-connected diabetes mellitus, the benefit sought was granted.  

It appears from the Veterans Court's March 2011 decision and a review of the Veteran's Court's website, that the Veteran's Court had not been informed of the grant of service connection for heart disease when it issued the March 2011 decision.  Indeed, given that in November 2011 the Veteran's representative stated that the Veteran continued to appeal the RO's adverse decision, it appears that the Veteran's representative and the Secretary of Veterans Affairs counsel were unaware of the January 2011 determination.  

The Board's jurisdiction is by statute.  The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans.  38 U.S.C.A. § 511(a) (West 2002).  All questions in a matter which under § 511(a) is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Final decisions on such appeals shall be made by the Board.  Id.  Because the benefit sought by the Veteran, service connection for heart disease, has been granted, there remain no questions of law or fact to be decided.  Therefore, the Board respectfully concludes that it has no jurisdiction to address the issue of entitlement to service connection for heart disease and the appeal must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


